TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00289-CV


                               T. D. J. and E. L. M. II, Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-12-0035-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant E. L. M. II filed his notice of appeal on May 9, 2013. The appellate

record was complete May 10, 2013, making appellant’s brief due May 30, 2013.                      On

May 30, 2013, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a),    available    at    http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than June 19, 2013. If the brief is not filed by that date,

counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on June 4, 2013.

Before Chief Justice Jones, Justices Goodwin and Field